Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 1 of 20 PageID #: 443




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

MELINDA PALMER,                                  §
                                                 §
      Plaintiff,                                 §
                                                 §
v.                                               §      Civil Action No. 6:19-cv-00082
                                                 §
PROCOLLECT, INC. and                             §
TRANS UNION, LLC,                                §
                                                 §
      Defendants.                                §



             DEFENDANT PROCOLLECT, INC.’S REPLY TO
      PLAINTIFF MELINDA PALMER’S OPPOSITION TO DEFENDANT
       PROCOLLECT, INC.’S MOTION FOR SUMMARY JUDGMENT


      Defendant ProCollect Inc. (“ProCollect” or “Defendant”) files its Reply to Plaintiff

Melinda Palmer’s Opposition to ProCollect, Inc.’s Motion for Summary Judgment [Doc.

34] (the “Response”), and respectfully shows the Court as follows:

                                                I.

                    PLAINTIFF’S MISLEADING STATEMENTS TO THE COURT

      1.        While I agree with the late British poet and satirist, Samuel Butler, irony

and sarcasm is not argument,1 the number of false and misleading statements in the

Response about ProCollect’s alleged false and misleading statements must be

highlighted.


      1    “Neither irony or sarcasm is argument.” Samuel Butler
DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                         PAGE 1
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 2 of 20 PageID #: 444




      2.         For example, the Response repeatedly provides that Plaintiff received

collection notices that ProCollect sought $3400 from Plaintiff.2 Yet, there are no such

collection notices/letters in the summary judgment record where ProCollect seeks $3,400

(nor $3,401 nor $3,400.69).3 Plaintiff also repeatedly misrepresents that ProCollect did

not properly verify the debt or misrepresented the amount of the debt. 4 However, these

are bald allegations with support. Plaintiff fails to present any competent evidence that


      2    See e.g.:

      “Ms. Palmer was shocked to receive debt collection notices from Defendant showing the
      she purportedly owed $3,400 to the apartment complex, for which Defendant was
      collecting. Response p. 1.

      “This case is like Gomez in that, ProCollect also sent an [sic] debt collection letter
      demanding an unsupported $3,400, which it then changed to $1,999 based on no reason
      but an unexplained “secret sauce” formula of ProCollect, but which it still reported to the
      credit agencies as $3,400 until suit was filed.”

      3   Plaintiff continually uses the amount of $3,400 throughout the Response, however,
ProCollect never sought to collect a rounded amount of $3,400 as provided by the evidence.

      4    See e.g.:

      “Defendant cannot produce a scrap of evidence to show that Plaintiff ever owed $3,400
      to the Original Creditor.” Response p. 10.

      “Defendant systematically and repeatedly misrepresented the amount and character of the
      debt it sought to collect.” Response p. 9.

      “To the present date, ProCollect has not given Plaintiff a verification of the amount of
      $3,400.00, or $1,999, or $2,25.69[sic] or 1,982.00 or any of the amounts alleged due at
      varying times.” Response p. 6.

      “To this day, Defendant has not substantiated any of the amounts collected [sic].”
      Response p. 12.

      “To this day, Defendant cannot name a fixed amount owed by Plaintiff or the basis for
      the alleged debt following her moveout…, for which ProCollect is collecting a debt and
      reporting an unpaid balance to the credit reporting agencies for Plaintiff.” Response p. 9.
DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                              PAGE 2
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 3 of 20 PageID #: 445




ProCollect ever sought to collect, or reported an amount, other than the exact amounts

claimed due at the time by the Original Creditor, nor did Plaintiff ever provide

ProCollect with any notice that the amounts were not calculated correctly under the

Lease. Rather, Plaintiff blindly disputed the debt multiple times authored and sent by a

debt repair company, not Plaintiff. It is undisputed that ProCollect repeatedly provided

an itemized Move Out Statement providing a line by line item for each category of

charges sought, including rent, late charges, water and utility charges, eviction charges,

and an insufficient “notice” charge as Plaintiff moved out with more than two months left

on the Lease.5 Further, Plaintiff understood and did not have a complaint with the

different amounts sought to be collected by ProCollect, and the timing of those changes,

including the original balance of $2,225.69, carport repairs of $1,175 that increased the

amount to $3,400.69, and the special reduction to $1,999.00. See Exhibit “B” at p. 71,

77-78:




         5 Plaintiff refers to the “Notice” charge in the Move Out Statement as “unexplained” or
“not itemized,” however, when Plaintiff was questioned about the Move Out Statement, she was
not surprised by any of the charges, and did not question the amounts. See Exhibit “B” at pp. 15,
37-38.
DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                              PAGE 3
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 4 of 20 PageID #: 446




DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                           PAGE 4
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 5 of 20 PageID #: 447




       3.     Even worse, Plaintiff misrepresents in the Response that,

       “…ProCollect also sent an[sic] debt collection letter demanding an unsupported
       $3,400, which it then changed to $1,999 based on no reason bu t an unexplained
       “secret sauce” formula of ProCollect, but which it still reported to the credit
       reporting agencies as $3,400 until suit was filed.” Response p. 15.

Plaintiff presents no competent evidence that ProCollect reported $3,401 (or $3,400) to

the CRAs after October 1, 2018, nor sent any letters seeking such amount. Conclusive

evidence shows the reporting was changed to the reduced amount of $1,999 on

November 1, 2018 forward. In addition, in January, 2019 (two months before suit was

filed), ProCollect elected to cease collection and delete all reporting rather than deal with

a litigious Plaintiff. See Exhibit “A-1” at ¶18.

       4.     For Plaintiff’s FDCPA claims, the facts are undisputed that the amounts

sought to be collected by ProCollect and reported by ProCollect, timely follow the

amounts verified by the Original Creditor pursuant to the following timeline established

by the Declaration of David Goodhart (Plaintiff’s Exhibit “A-1”) and the supporting

documentation attached thereto as follows:

May, 2017: Plaintiff fails to pay May, 2017 rent, Original Creditor starts eviction
           proceeding, Plaintiff moves out on May 26, 2017 owing three month’s rent
           at $1,011 per month, and in the process of moving out, damages the
           Original Creditor’s carport, with the Original Creditor generating a Move-
           Out Statement dated May 26, 2017 alleging the debt amount of $2,225.69.
           See ProCollect’s Exhibit “A” at ¶6, and supported by Exhibits “A-1” (Move
           Out Statement, PC – 0180), “A-3” (Renewal Lease showing rent at $1,011),
           “B” (Plaintiff deposition acknowledging responsibility for carport repairs at
           pp. 71 and 77-78 of transcript).

July, 2017:   Original Creditor retains ProCollect to collect the alleged debt in the
              amount of $2,225.69, which ProCollect report to CRAs as $2,226 pursuant


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                           PAGE 5
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 6 of 20 PageID #: 448




              to CRA guidelines rounding to nearest dollar. See ProCollect’s Exhibit “A”
              at ¶6.

Oct., 2017:   Original Creditor contacts ProCollect to increase the amount of the debt by
              $1,175 due to the carport repairs after the claim to Plaintiff’s insurance
              carrier was denied bringing the balance to $3,400.69. See ProCollect’s
              Exhibit “A” at ¶7, supported by Exhibits “A-4” (carport invoice and
              correspondence showing Plaintiff’s insurance denied the claim because of
              lack of contact with insured) and Exhibit “A-5” (Account Summary
              verifying receipt of increase request and documentation on Octobe r 25,
              2017, labeled as PC - 0265).

Nov., 2017: ProCollect, who uploads accounts to the CRAs on the first of every month,
            changes the amount reported from $2,226 to $3,401 on November 1, 2017.
            See ProCollect’s Exhibit “A” at ¶13, supported by Exhibit “A-13” (showing
            the change in credit reporting from $2,226 to $3,401 on the 2017-11
            Upload on Exhibit “A-13” at PC - 0245).

Oct., 2018:   On October 1, 2018, ProCollect has the same monthly upload of Plaintiff’s
              account to the CRAs at $3,401. Then, by letter dated October 3, 2018,
              Plaintiff, through a debt repair service, sends a dispute letter to ProCollect,
              for which, after receipt and when verifying same with the Original Creditor,
              the Original Creditor agrees to provide ProCollect with permission to seek
              a reduced balance to $1,999. As a result, on October 11, and again on
              October 19, 2018 (because the first letter was returned as undeliverable,
              despite being correctly addressed), ProCollect verifies the debt by sending
              Plaintiff a letter showing the reduced balance of $1,199 authorized by the
              Original Creditor and the original Move-Out Statement showing the
              original balance of $2,225.69. See ProCollect’s Exhibit “A” at ¶¶ 13, 8-9,
              supported by Exhibits “A-13” (CBR Upload for October 1, 2018 showing
              the same reported amount of $3,401 on the 2018-10 Upload on Exhibit “A-
              13” at PC - 0245), “A-6” (Plaintiff’s Oct. 3, 2018 dispute letter), “A-7”
              (Account Summary at PC – 0247 to 0248), “A-8” and “A-9” (verification
              letters attaching Move-Out Statement for balance and old lease for
              verification of the Original Creditor).

Nov., 2018: On November 1, 2018, ProCollect updated its reporting to the CRAs to
            show the reduction to $1,199. Then on November 5, 2018, Plaintiff, again
            through a debt repair service, sends a second dispute letter to ProCollect
            questioning line item amounts on the itemized Move Out Summary and
            questioning why ProCollect was reporting the debt at $3401. As ProCollect
            was not reporting the debt at $3401, ProCollect again verifies the reduced

DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                           PAGE 6
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 7 of 20 PageID #: 449




             amount of $1,999 and sent the same verification package to Plaintiff
             showing the current balance sought of $1,999 on the letter and attaching
             documents showing original balance of $2,225.69. See ProCollect’s
             Exhibit “A” at ¶¶ 13, 10, supported by Exhibits “A-13” (CBR Upload for
             November 1, 2018 showing the updated amount of $1,999 – the 2018-11
             upload on Exhibit “A-13” at PC - 0246), “A-10 (Plaintiff’s Nov. 5, 2018
             dispute letter), and “A-11” (verification letter attaching Move-Out
             Statement for balance and old lease for verification of the Original
             Creditor).

Dec., 2018: On December 6, 2018, again through the debt repair service, Plaintiff
            initiated a complaint with the Consumer Protection Bureau (CFPB)
            regarding the debt – and specifically complaining about the debt reporting
            at $3401 for a debt verified at $1999. ProCollect responded on December
            7, 2018, explaining the different amounts sought and reported by
            ProCollect as follows:




             See ProCollect’s Exhibit “A” at ¶¶ 12, supported by Exhibit “C” at CUD
             0001 to CUD – 0008.

                                           II.

                    OBJECTION TO PLAINTIFF’S “CREDIT REPORTS”

      5.     Plaintiff’s claim that ProCollect violated FDCPA § 1692e, is largely, if not

entirely predicated on the fact that Plaintiff alleges that ProCollect was re porting
DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                       PAGE 7
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 8 of 20 PageID #: 450




Plaintiff’s alleged debt as $3,401, when it had previously sent Plaintiff a validation letter

showing a reduced balance in the amount of $1,999. Cf. PSOF numbers 7, 12, 13, and 17

(all showing the reduced balance authorized by the Original Creditor of $1,999), with

PSOF number 15 (alleged reporting of $3,401). See also, Plaintiff’s Complaint [Doc. 1]

at paragraphs 15 through 21, noting that Plaintiff entered into a dismissal with prejudice

with TransUnion [Doc. 25].

       6.     As shown by the timeline and supporting documentation above, when the

alleged debt was increased from $2,225.69 to $3,401.69 by the Original Creditor on

October 25, 2017, ProCollect’s next upload to the CRAs on November 1, 2017, correctly

reported the change. See highlighted portions of Exhibit “A-13” for upload on November

1, 2017 (PC – 0245). Then, when the Original Creditor agreed to reduce the alleged debt

to $1,999 on October 11, 2018, ProCollect’s next upload to the CRAs on November 1,

2018, correctly reported the change. See highlighted portions of Exhibit “A-13” for

upload on November 1, 2018 (PC – 0246).

       7.     In Plaintiff’s PSOF number 15, Plaintiff alleges, “Despite this [the

verification of the debt at $1,999], Plaintiff’s Credit Report dated November 3, 2018

reported a “balance” of $3,401.00 by ProCollect, citing to Plaintiff’s Exhibit 9. However,

Exhibit 9 is not a credit report from one of the three consumer reporting agencies,

Experian, TransUnion or Equifax. Rather, as shown by the bottom of the Exhibit,

https://www.identityiq.com/CreditReport.aspx##AccountHistory, and provided in Exhibit

“A” attached hereto, Exhibit 9 was generated by a paid third-party vendor “IdentityIQ”


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                           PAGE 8
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 9 of 20 PageID #: 451




whose account results/reports are not authenticated. As such, ProCollect objects to

Plaintiff’s Exhibit 9, as well as a similar “Three Bureau Credit Report” attached to the

Response as Exhibit “3” as inadmissible hearsay.6 However, even if the Court accepted

the hearsay Exhibit as some competent evidence, it supports ProCollect’s position and the

reporting (CBR Uploads) attached to the Motion as Exhibit “A-13” and explained in the

Declaration of David Goodhart at paragraphs 13 and 14.

       8.     Plaintiff relies on Exhibit 9 to alleged that, on November 3, 2018 (the date

of the hearsay Exhibit), ProCollect was reporting the debt amount as $3,401. But

Plaintiff’s Exhibit “9,” at page 14 (labeled PC – 0076) clearly shows that the information

purportedly from TransUnion, Experian and Equifax all have a “Last Reported” date of

“10/01/2018” not November 1, 2018 or November 3, 2018.




       6   Plaintiff does not provide any predicate for the admissibility of this vendor’s
documents. For instance, where is the information in the report derived, is it reliable, and most
importantly, how accurate is the information and what date is the information effective?


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                              PAGE 9
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 10 of 20 PageID #: 452




       9.     Meaning, the information provided by this paid third party vendor is at least

one month behind it is reporting data and clearly not current on the date of the report,

November 3, 2018.7 Therefore, Plaintiff has not presented any evidence that contradicts

the fact the Defendant correctly reported Plaintiff’s alleged debt to the CRAs on

10012018 (October 1, 2018) as “3401” ($3,401) and on 11012018 (November 1, 2018) as

“1999” ($1,999) as provided by Defendant’s Exhibit “A-13” (PC – 0245 and 0246).

                                             III.

                  THE LAW REGARDING VERIFICATION REQUIREMENTS

       10.    As detailed above, Plaintiff’s Response often misrepresents to the Court

that ProCollect provided “un-itemized statements” or that ProCollect failed to verify the

amount due and includes significant briefing on verification. However, Plaintiff did not

allege a claim that ProCollect for failure to timely validate the account pursuant to


       7  Compare Plaintiff’s Exhibit “9” (the November 3, 2018 hearsay Three Bureau Credit
Report at PC – 0076), with Plaintiff’s Exhibit 3 (the September 29, 2018 hearsay Three Bureau
Credit Report at PC – 0049) where the last reported date is also one to two months behind,
reporting as of “09/01/18” for Experian and Equifax and “08/01/18” for TransUnion:




DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                          PAGE 10
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 11 of 20 PageID #: 453




FDCPA § 1692g. Even if Plaintiff had made such a claim, ProCollect wholly complied

with the FDCPA verification requirements – the purpose of which are to provide the

debtor with sufficient information to know whether to dispute the debt. See Mack v.

Progressive Fin. Servs., 2015 U.S. Dist. LEXIS 1803, *7-8 (E.D. Tex. 2015):

              The FDCPA does not define what constitutes proper debt verification, nor
              has the Fifth Circuit specifically addressed the requirements of verification
              under the FDCPA. Since verification is undefined by the FDCPA the
              Court “carries its ordinary meaning.” Thompson v. Somervell County, 431
              F. App’x 338, 341 (5th Cir. 2011) (quoting Crawford v. Metro. Gov't of
              Nashville & Davidson Cnty, 555 U.S. 271, 129 S. Ct. 846, 172 L. Ed. 2d
              650 (2009)); Garland v. Roy, 615 F.3d 391, 399 (5th Cir. 2010). “This
              meaning must be determined ‘from the context in which [the words] are
              used.’” Martin v. Alamo Community College Dist., 353 F.3d 409, 412 (5th
              Cir. 2003) (quoting Thompson v. Goetzmann, 337 F.3d 489, 497 (5th Cir.
              2003)). “Dictionaries are a principal source for ascertaining the ordinary
              meaning of statutory language[.]” Id. (citations omitted).

              Verification is defined as “the act or process of verifying or the state of
              being verified: the authentication of truth or accuracy by such means as
              facts, statements, citations, measurements, or attendant circumstances” by
              Webster’s Unabridged Third New International Dictionary (1986). The
              Court does not find that this dictionary definition is helpful.

              Other circuit courts addressing this provision of the FDCPA has
              determined that verification is not intended to give a debtor a detailed
              accounting of the debt to be collected. Instead, “[c]onsistent with the
              legislative history, verification is only intended to eliminate the problem
              of debt collectors dunning the wrong person or attempting to collect debts
              which the consumer has already paid.” Chaudhry, 174 F.3d at
              406; Dunham v. Portfolio Recovery Assocs., LLC, 663 F.3d 997, 1003 (8th
              Cir. 2011); Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d
              1162 (9th Cir. 2006). In Clark, the Ninth Circuit adopted the standard as
              articulated by the Fourth Circuit, holding that “[a]t the minimum,
              ‘verification of a debt involves nothing more than the debt collector
              confirming in writing that the amount being demanded is what the creditor
              is claiming is owed.’” Id. at 1173-1174 (quoting Chaudhry, 174 F.3d at
              406).

See also, Ghanta v. Immediate Credit Recovery, Inc., 2017 U.S. Dist. LEXIS 67726, *19-21

(N.D. Tex. 2017):

DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                                  PAGE 11
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 12 of 20 PageID #: 454




              The FDCPA does not define what constitutes sufficient debt verification,
              and the Fifth Circuit has not directly addressed the issue. Accordingly,
              verification will carry its ordinary meaning. United States v. Santos, 553
              U.S. 507, 511, 128 S. Ct. 2020, 170 L. Ed. 2d 912 (2008). Verification is
              defined as an “acknowledgment” or “recognition of something as being
              factual.” See Black’s Law Dictionary (defining “verification” as
              “acknowledgment” and “acknowledgment” as “recognition of something
              as being factual”) (10th ed. 2014); see also Webster's Unabridged Third
              New International Dictionary (1986) (defining “verification” as “the act or
              process of verifying or the state of being verified: the authentication of
              truth or accuracy by such means as facts, statements, citations,
              measurements, or attendant circumstances”). This Court finds that the
              dictionary definitions of verification shed limited light on the sufficiency
              or insufficiency of Defendant’s portal letter. See Mack v. Progressive Fin.
              Servs., Inc., No. 4:13-CV-544, 2015 U.S. Dist. LEXIS 1803, 2015 WL
              123742, at *3 (E.D. Tex. Jan. 8, 2015) (finding the dictionary definition of
              verification unhelpful and resorting to other circuit courts’ interpretations
              of the statutory requirement); see also Haddad v. Alexander, Zelmanski,
              Danner & Fioritto, PLLC, 758 F.3d 777, 782 (6th Cir. 2014).

              Circuit courts that have addressed the FDCPA’s verification requirement
              found that it requires, at a minimum, enough information to allow the
              consumer to “sufficiently dispute the payment obligation.” Haddad, 758
              F.3d at 785. Debt verification under the FDCPA usually requires “an
              itemized accounting detailing the transactions in an account that have led
              to the debt” because it allows the consumer to determine if he or she
              actually owes the debt. Haddad, 758 F.3d at 777, 782. Some circuits have
              adopted a lower requirement for verification—requiring only that the debt
              collector confirm the amount being demanded is equivalent to the amount
              the creditor claims is owed. Clark v. Capital Credit & Collection Servs.,
              Inc., 460 F.3d 1162, 1173-74 (9th Cir. 2006) (quoting Chaudhry v.
              Gallerizzo, 174 F.3d 394, 406 (4th Cir. 1999)).

Based on these requirements, even if Plaintiff had asserted a claim pursuant to FDCPA § 1692g,

the fact that Plaintiff already disputed the items, and was provided an itemized Move Out

Statement, ProCollect complied with any obligations to provide proper verification of Plaintiff’s

account.




DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                                  PAGE 12
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 13 of 20 PageID #: 455




                                               IV.

                     THE LEAST SOPHISTICATED CONSUMER CANNOT
           IGNORE SUBSEQUENT COMMUNICATIONS NOR RELY ON UNPLED CLAIMS

       11.     Plaintiff also submitted significant briefing regarding whether ProCollect’s

“letters” provided a fact question as to Plaintiff’s FDCPA claims. However, Plaintiff’s

Complaint fails to include allegations that any letters written by ProCollect constituted a

violation of FDCPA § 1692e, nor were such facts disclosed in discovery. Rather, the

Complaint focuses solely on ProCollect’s reporting. See Doc. 1. As Plaintiff did not

seek any leave to amend to assert § 1692e claims regarding ProCollect’s letters, Plaintiff

cannot rely on such new claims to avoid summary judgment. See Cutera v. Bd. Of

Supervisors, 429 F.3d 108, 113 (5th Cir. 2005) (A claim which is not raised in the complaint

but, rather, is raised only in response to a motion for summary judgment is not properly before

the court. Fisher v. Metropolitan Life Ins. Co., 895 F.2d 1073, 1078 (5th Cir. 1990)).

       12.     Even if the Court considers such new claim, the Court cannot review the

debt verification letters in a vacuum and comply with the requirements of the least

sophisticated consumer (“LSC”) standard.8 Plaintiff advocates to apply the LSC standard

solely when reviewing the letter but expects the Court to ignore the additional written

communications included with ProCollect’s evidence. Such evidence, which Plaintiff

wholly failed to provide any contradictory evidence, establishes the reasons for the three


       8    ProCollect advocates that the LSC standard should not apply to any of the dispute
letters or verification letters in response because all such communications were actually between
ProCollect and Plaintiff’s debt repair service, Cut Up Debt. See Exhibit “A-1” at ¶ 3 and Exhibit
“C.”


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                             PAGE 13
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 14 of 20 PageID #: 456




different debt amounts – the original balance, the increased balance for the carport

damages, and the special reduction to assist Plaintiff in paying the alleged debt. See

ProCollect’s CFPB Response recited in full on p. 7 supra (Exhibit “C”).

       13.     The least sophisticated consumer standard requires that “even the least

sophisticated consumer could be presumed to possess a rudimentary amount of

information about the world and a willingness to read [letters] with some care.” See

Clomon v Jackson, 988 F.2d 1314, 1319 (2 nd Cir. 1993) citing Johnson v. NCB Collection

Services, 799 F. Supp. 1298, 1306-07 (D. Conn. 1992).9 Here, as proven by Plaintiff’s

testimony that she understood the different amounts and reasons for them provided supra,

even the LSC (and particularly one represented by a debt repair company), would

understand that $1,999 amount sought in the two verification letters she received is LESS

than the amount Plaintiff owes. See e.g., Landes v. Cavalry Portfolio Services, LLC, 774

F. Supp. 2d 800, 803 (E.D. Va. 2011) (“Finally, simply offering to discount a debt to

encourage the consumer to pay promptly is in no way a deceptive or unconscionable debt

collection practice. See Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 399 (6 th Cir. 1998)

(“To hold that a debt collector cannot offer payment options as part of an effort to resolve

an outstanding debt… is clearly at odds with the language and purpose of the FDCPA.”).


       9    See also White v. Goodman, 200 F.3d 1016, 1020 (7th Cir. 2000) (Posner, C.J.) (“Any
document can be misread. The Act is not violated by a dunning letter that is susceptible of an
ingenious misreading, for then every dunning letter would violate it. The Act protects the
unsophisticated debtor, but not the irrational one.”); See also Gonzalez v. Kay, 577 F.3d 600, 609
(5th Cir. 2009) (Jolly, J. dissenting) (“Because the unsophisticated [/least sophisticated] consumer
is literate and concerned with his own financial affairs, we must conclude that he will read the
letter with some care…”).


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                                PAGE 14
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 15 of 20 PageID #: 457




                                                V.

              FIFTH CIRCUIT DISTRICT COURT OPINIONS SUPPORT
       SUMMARY JUDGMENT ON PLAINTIFF’S TDCA & FDCPA § 1692 E CLAIMS

      14.      As previously briefed in the Motion, to survive summary judgment for a

claim under 15 U.S.C. § 1692e(2)(A), Plaintiff would have to show that ProCollect

knowingly misrepresented the character, amount, or legal status of the debt. Ducrest v.

Alco Collections, Inc., 931 F. Supp. 459, 462 (M.D. La. 1996).10 Another Fifth Circuit

district court case directly on point involved ProCollect ten years ago. See Cole v.

ProCollect, Inc., 2010 U.S. Dist. LEXIS 142667, at *25 (S.D. Tex. Dec. 23, 2010):

               To state a claim under Section 1692e(2)(A) of the FDCPA, Plaintiff is
               required to show that Defendant knowingly misrepresented the character,
               amount or legal status of the debt. Ducrest v. Alco Collections, Inc., 931
               F. Supp. 459, 462 (M.D. La. 1996). However, under the FDCPA, debt
               collectors may rely on the representations made to them by their
               clients. DuCrest v. Alco Collections, Inc., 931 F.Supp. 459, 462 (M.D. La.
               1996). The FDCPA does not require debt collectors to conduct an
               independent investigation of the information provided to them by
               clients. Jenkins v. Heintz, 124 F.3d 824, 834 (7th Cir. 1997), cert
               denied, 523 U.S. 1022, 118 S. Ct. 1304, 140 L. Ed. 2d 469 (1998).

               Plaintiff alleges that Defendant violated Section 1692e(2)(A) of the Fair
               Debt Collection Practices Act (“FDCPA”) by accusing Plaintiff of owing a
               debt that he does not owe. (Instrument No. 1, at 3). However, Defendant
               argues that Plaintiff’s belief that he does not owe the debt is not sufficient

      10   See Ducrest v. Alco Collections, 931 F. Supp. 459, 462 (M.D. La. 1996):

      The language “false representation of the character, amount, or legal status of any
      debt” in § 1692e(2)(A) must be read in conjunction with what it defines – a
      “false, deceptive, or misleading representation.” These terms clearly contemplate
      a knowing and intentional act. It is undisputed that defendant relied on the
      information provided to it by Broadmoor Plantation Apartments in demanding
      payment of this debt. Plaintiff’s claim under this section of the FDCPA has no
      merit because she has not shown that any misrepresentation of the amount of the
      debt claimed was knowing or intentional.

DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                                    PAGE 15
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 16 of 20 PageID #: 458




              evidence to show a violation because Defendant verified the debt with
              Chisholm Trails. (Instrument No. 22, at 12-14).

              Here, the record does not contain any evidence showing that Defendant
              made any intentional misrepresentations regarding the alleged debt of
              $8,669.80 to Chisholm Trails Apartments (“Chisholm Trails”). To the
              contrary, Defendant has stated that they contacted Chisholm Trails in
              order to verify the debt, and Plaintiff has admitted that invoices from
              Chisholm Trails show that Chisholm Trails stated that Plaintiff owed them
              $8,699.80. (See Instrument No. 23-2, at 5; Instrument No. 26-5, at 10).
              Although the record does not contain the invoices or any other documents
              from Chisholm Trails confirming the basis for the alleged debt, Plaintiff’s
              admission, combined with Defendant’s assertion that they verified the
              debt, is sufficient to establish that Defendant relied upon Chisholm Trails’
              representations about the debt. Furthermore, Defendant was not required
              to conduct an independent investigation to determine whether Chisholm
              Trails’ representations were correct. See Jenkins v. Heintz, 124 F.3d 824,
              834 (7th Cir. 1997), cert denied, 523 U.S. 1022, 118 S. Ct. 1304, 140 L.
              Ed. 2d 469 (1998). Because the FDCPA allows Defendant to rely upon
              Chisholm Trails’ representations about the debt, see DuCrest v. Alco
              Collections, Inc., 931 F.Supp. 459, 462 (M.D.La. 1996), the Court finds
              that Plaintiff’s claim that Defendant violated Section 1692e(2)(A) of the
              FDCPA fails as a matter of law.

       15.    Simply, there is no violation of § 1692e(2)(A) or 1692e(10) (nor the TDCA

equivalent – Tex. Fin. Code § 392.308) when the debt collector seeks collection of a

verified debt, regardless of whether the debtor believes the amount is owed, challenges

the amount owed, or complains about the assignment of the debt – the debt collector is

entitled to rely upon the representations of its creditor clients. See Jenkins v. Heintz, 124

F.3d 824, 834 (7th Cir. 1997) cert. denied 523 U.S. 1022 (1998) (“A debt collector is

entitled to rely on the representations of its creditor clients without further

investigation.”); see also, Ducrest v. Alco Collections, 931 F. Supp. 459, 462 (M.D. La.

1996); and Howe v. Reader’s Digest Ass’n, Inc., 686 F. Supp. 461, 467 (S.D.N.Y. 1988).

When the creditor/client informs the debt collector that account is valid, the debt collector


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                                 PAGE 16
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 17 of 20 PageID #: 459




may presume it is valid without the necessity of independently verifying its validity. See

Choudhry v. Gallerizzo, 174 F. 3d 394, 406 (4th Cir. 1999), cert. denied 528 U.S. 891

(1999).

      16.    Even without the reliance on a verified debt, Plaintiff failed to present any

non-conclusory evidence that identifies a false, misleading or deceptive means to attempt

to collect a debt that would support a fact question. Just because the amounts changed

over time, with an explained addition and then explained special reduction provided by

the CFPB response, or that Plaintiff may not know how a particular amount was

calculated under the Lease for breaching it early in the Move Out Statement, doesn’t

make ProCollect’s reporting of those different debt amounts, nor communicating the

discount in a verification letter or CFPB response, an FDCPA violation.

                                           VI.

                  NO FCRA VIOLATION EXISTS AS A MATTER OF LAW

      17.    Plaintiff first argues that the amount that ProCollect reported to the CRAs

was “patently false” claiming that “Defendant is unable to produce a complete and

definitive record of Plaintiff’s alleged debt.” Response at p. 23. Utterly remarkable to

argue that ProCollect knowingly furnished false information in violation of FCRA §

1681s-2(a) when the summary judgment evidence conclusively establishes that the

amounts reported directly and timely correspond to (1) the amount verified with the

Original Creditor on the Move Out Statement (Exhibit “A-1”), (2) the increased amount

for the $1,175 carport damages (Exhibit “A-4” and “A-5”) for which Plaintiff


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                       PAGE 17
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 18 of 20 PageID #: 460




understands they caused when moving out (Exhibit “B”), and (3) the special reduction

authorized by the Original Creditor (Exhibit “A-7” at PC – 0248). See supra at

Paragraph 4 and Exhibit “A-13.”

       18.    Similarly remarkable, Plaintiff’s Response scoffs that ProCollect would

obtain a reduction of the debt authorized by the Original Creditor, calling the gesture

“magical” and then making light of the fact that ProCollect’s corporative representative

calls the reduction “gracious” or that he doesn’t want to reveal its proprietary methods for

collection. Plaintiff misrepresents that the “numbers are all over the place from $1925 to

$3400,” without any support or cites to the record, and without contradicting that

ProCollect reported precisely the correct amounts, and in a timely fashion, as provided

supra at Paragraph 4.

       19.    Second, Plaintiff has the burden to show the ProCollect’s investigation was

not reasonable to establish an FCRA § 1681s-2 violation. But Plaintiff starts the

argument by relying, not on the dispute letters sent to TransUnion or other CRAs as

required for the analysis, but the letters sent directly to ProCollect, for which ProCollect

responded with verification letters and attachments. Response, p. 27. The letters at issue

to the CRAs provide no information to investigate. See Exhibit “A-14” (letters only

dispute the debt, without stating any reasons or providing any contrary proof which

results in only dispute codes in the ACDs to ProCollect – See Exhibit “A” at ¶¶ 15-16).

Despite the lack of any information or contrary proof to investigate in Plaintiff’s dispute

letters, Plaintiff advocates that ProCollect, to perform a reasonable investigation, must


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                         PAGE 18
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 19 of 20 PageID #: 461




determine if the amounts in the Move Out Statement verified by the Original Creditor are

legally provided for in the Lease, and that an email containing documents that show it is

the debtor’s insurance that declined to pay for the carport damages that the Original

Creditor verifies were attributable to Plaintiff’s account were actually caused by the

Plaintiff. Such requirements do not exist under the FCRA as provided by the authority

previously provided in the Motion.

       20.    ProCollect’s Policies and Procedures provided at Exhibit “A-15” and

described by ProCollect at Exhibit “A” at ¶¶ 17 satisfy the reasonable investigation

requirements of the FCRA for data furnishers and no genuine issue of fact exists. Even if

there was some sliver of doubt as to the claim, such claim immediately ceased when

Plaintiff could not identify any reported amount that was incorrect at her deposition. See

supra at Paragraph 2 citing Exhibit “B” at p. 71, 77-78 (Plaintiff understood and did not

have a complaint with the different amounts sought to be collected by ProCollect, and the

timing of those changes, including the original balance of $2,225.69, carport repairs of

$1,175 that increased the amount to $3,400.69, and the special reduction to $1,999.00).

See Edeh v. Midland Credit Mgmt., 748 F. Supp. 2d 1030, 1039-40 (D. Minn. 2010) (For

a consumer to bring a claim against furnishers [like ProCollect] for the failure to conduct

a reasonable investigation, the consumer must show the challenged information is in fact

inaccurate) (citing Chaing v. Verizon New England, Inc., 595 F.3d 26, 29-38 (1st Cir.

2010)).




DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                        PAGE 19
Case 6:19-cv-00082-JDK Document 36 Filed 02/03/20 Page 20 of 20 PageID #: 462




                                          PRAYER

       Defendant moves the Court to grant summary judgment in Defendant’s favor on

all of Plaintiff’s claims, or in the alternative, partial summary judgment on such claims as

the Court determines. Defendant prays for all other and further relief to which it may be

entitled.

                                          Respectfully submitted,


                                          By: _______________________________
                                                JOHN W. BOWDICH
                                                State Bar No. 00796233

                                          BOWDICH & ASSOCIATES, PLLC
                                          8150 N. Central Expy., Suite 500
                                          Dallas, Texas 75206
                                          (214) 307-9500 – Telephone
                                          (214) 307-5137 – Telecopy
                                          jbowdich@bowdichlaw.com

                                          ATTORNEYS FOR DEFENDANT
                                          PROCOLLECT, INC.

                              CERTIFICATE OF SERVICE

       On February 3, 2020, I electronically submitted the foregoing document with the
clerk of court for the U.S. District Court, Eastern District of Texas, Tyler Division using
the electronic case filing system of the court, thereby providing service to all parties.

       Beth Findsen, Esq.                               VIA ECF
       PRICE LAW GROUP, APC
       8245 N. 85 th Way
       Scottsdale, AZ 85258
       ATTORNEYS FOR PLAINTIFF

                                          By: _________________________________
                                                JOHN W. BOWDICH


DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S M OTION FOR SUMM ARY JUDGMENT                                         PAGE 20
